
	

113 HR 4503 IH: Fair Playing Field Act of 2014
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4503
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the Secretary of the Treasury to issue
			 prospective guidance clarifying the employment status of individuals for
			 purposes of employment taxes and to prevent retroactive assessments with
			 respect to such clarifications.
	
	
		1.Short title; findings; purposes
			(a)Short titleThis Act may be cited as the Fair Playing Field Act of 2014.
			(b)FindingsCongress makes the following findings:
				(1)In 1978, Congress was concerned that lack of clarity as to the proper classification of some
			 workers, increased IRS enforcement activity, and retroactive application
			 by IRS of interpretations that were arguably new had caused hardships for
			 some small businesses and other taxpayers and confusion as to the
			 applicable rules.
				(2)To allow time to develop a comprehensive approach to the problem, Congress enacted section 530 of
			 the Revenue Act of 1978 as an interim measure protecting taxpayers from
			 liability for misclassification if the taxpayer has a reasonable basis for
			 classifying a worker as an independent contractor and meets certain other
			 conditions. In addition, the Act prohibited the Secretary of the Treasury
			 from publishing regulations or revenue rulings on workers’ employment tax
			 status pending the expected near-term enactment of clarifying legislation.
				(3)During the ensuing 33 years, Congress made section 530 of the Revenue Act of 1978 permanent,
			 however, changes in working relationships and the continued prohibition on
			 new guidance have increased the uncertainty as to the proper
			 classification of workers.
				(4)Many workers are properly classified as independent contractors. In other instances, workers who
			 are employees are being treated as independent contractors. Such
			 misclassification for tax purposes contributes to inequities in the
			 competitive positions of businesses and to the Federal and State tax gap,
			 and may also result in misclassification for other purposes, such as
			 denial of unemployment benefits, workplace health and safety protections,
			 and retirement or other benefits or protections available to employees.
				(5)Workers, businesses, and other taxpayers will benefit from clear guidance regarding employment tax
			 status. In the interest of fairness and in view of many service
			 recipients’ reliance on current section 530, such guidance should apply
			 only prospectively.
				(c)PurposesThe purposes of this Act are to permit the Secretary of the Treasury to provide guidance allowing
			 workers and businesses to clearly understand the proper Federal tax
			 classification of workers and to provide relief allowing an orderly
			 transition to new rules designed to increase certainty and uniformity of
			 treatment.
			2.Authority to issue guidance clarifying employment status for purposes of employment taxes
			(a)In generalChapter 25 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					3511.Authority to issue guidance clarifying employment status
						(a)In generalThe Secretary shall issue such regulations or other guidance as the Secretary determines to be
			 necessary or appropriate to clarify the proper employment status of
			 individuals for purposes of any tax imposed by this subtitle.
						(b)Prohibition on retroactive assessments
							(1)In generalIf—
								(A)for purposes of any tax imposed by this subtitle, the taxpayer did not treat an individual as an
			 employee for any period before the reclassification date with respect to
			 such individual, and
								(B)in the case of periods after December 31, 1978, and before such reclassification date, all Federal
			 tax returns (including information returns) required to be filed by the
			 taxpayer with respect to such individual for such period are filed on a
			 basis consistent with the taxpayer’s treatment of such individual as not
			 being an employee,then, for purposes of applying such taxes for periods before such reclassification date with
			 respect to the taxpayer, the individual shall be deemed not to be an
			 employee unless the taxpayer had no reasonable basis for not treating such
			 individual as an employee.(2)Statutory standards providing one method of satisfying the requirements of paragraph (1)For purposes of paragraph (1), a taxpayer shall in any case be treated as having a reasonable basis
			 for not treating an individual as an employee for a period if the
			 taxpayer’s treatment of such individual for such period was in reasonable
			 reliance on any of the following:
								(A)Judicial precedent, published rulings, technical advice with respect to the taxpayer, or a letter
			 ruling to the taxpayer.
								(B)A past Internal Revenue Service audit of the taxpayer in which there was no assessment attributable
			 to the treatment (for purposes of any tax imposed by this subtitle) of the
			 individuals holding positions substantially similar to the position held
			 by such individual.
								(C)Long-standing recognized practice of a significant segment of the industry in which such individual
			 was engaged.
								(3)Consistency required in the case of prior tax treatmentParagraph (1) shall not apply with respect to the treatment of any individual (hereafter in this
			 paragraph referred to as the reclassified individual) for purposes of any
			 tax imposed by this subtitle for any period ending after December 31,
			 1978, if the taxpayer (or a predecessor) has treated any individual
			 holding a substantially similar position as an employee for purposes of
			 any tax imposed by this subtitle for any period beginning after December
			 31, 1977, and ending before the reclassification date with respect to such
			 reclassified individual.
							(c)DefinitionsFor purposes of this section—
							(1)Reclassification date
								(A)In generalThe term reclassification date means, with respect to any individual, the earlier of—
									(i)the first day of the first calendar quarter beginning more than 180 days after the date of an
			 employee classification determination with respect to such individual, or
									(ii)the effective date of the first applicable final regulation issued by the Secretary under
			 subsection (a) with respect to such individual (or, if later, the first
			 day of the first calendar quarter beginning more than 180 days after such
			 regulation is issued).
									(B)Employee classification determinationThe term employee classification determination means, with respect to any individual, a determination by the Secretary, in connection with an
			 audit of the taxpayer which is described in section 7436 and which
			 commences after the date which is 1 year after the date of the enactment
			 of this section, that a class of individuals holding positions with such
			 taxpayer which are substantially similar to the position held by such
			 individual are employees.
								(C)First applicable final regulationThe term first applicable final regulation means, with respect to any individual, the first final regulation (or other guidance of general
			 applicability) which sets forth the factors for determining the employment
			 status of a class of individuals holding positions substantially similar
			 to the position held by such individual.
								(2)Employment statusThe term employment status means the status of an individual, under the usual common law rules applicable in determining the
			 employer-employee relationship, as an employee or as an independent
			 contractor (or other individual who is not an employee).
							(d)Continuation of certain special rules
							(1)Exception for certain skilled workersSubsection (b) shall not apply in the case of an individual who, pursuant to an arrangement between
			 the taxpayer and another person, provides services for such other person
			 as an engineer, designer, drafter, computer programmer, systems analyst,
			 or other similarly skilled worker engaged in a similar line of work.
							(2)Notice of availability of sectionAn officer or employee of the Internal Revenue Service shall, before or at the commencement of any
			 audit inquiry relating to the employment status of one or more individuals
			 who perform services for the taxpayer, provide the taxpayer with a written
			 notice of the provisions of this section.
							(3)Rules relating to statutory standardsFor purposes of subsection (b)(2)—
								(A)a taxpayer may not rely on an audit commenced after December 31, 1996, for purposes of subparagraph
			 (B) thereof unless such audit included an examination for purposes of any
			 tax imposed by this subtitle whether the individual involved (or any
			 individual holding a position substantially similar to the position held
			 by the individual involved) should be treated as an employee of the
			 taxpayer,
								(B)in no event shall the significant segment requirement of subparagraph (C) thereof be construed to
			 require a reasonable showing of the practice of more than 25 percent of
			 the industry (determined by not taking into account the taxpayer), and
								(C)in applying the long-standing recognized practice requirement of subparagraph (C) thereof—
									(i)such requirement shall not be construed as requiring the practice to have continued for more than
			 10 years, and
									(ii)a practice shall not fail to be treated as long-standing merely because such practice began after
			 1978.
									(4)Availability of safe harborsNothing in this section shall be construed to provide that subsection (b) only applies where the
			 individual involved is otherwise an employee of the taxpayer.
							(5)Burden of proof
								(A)In generalIf—
									(i)a taxpayer establishes a prima facie case that it was reasonable not to treat an individual as an
			 employee for purposes of subsection (b), and
									(ii)the taxpayer has fully cooperated with reasonable requests from the Secretary,then the burden of proof with respect to such treatment shall be on the Secretary.(B)Exception for other reasonable basisIn the case of any issue involving whether the taxpayer had a reasonable basis not to treat an
			 individual as an employee for purposes of subsection (b), subparagraph (A)
			 shall only apply for purposes of determining whether the taxpayer meets
			 the requirements of subparagraph (A), (B), or (C) of subsection (b)(2).
								(6)Preservation of prior period safe harborIf—
								(A)an individual would (but for the treatment referred to in subparagraph (B)) be deemed not to be an
			 employee of the taxpayer under subsection (b) for any prior period, and
								(B)such individual is treated by the taxpayer as an employee for purposes of the taxes imposed by this
			 subtitle for any subsequent period,then, for purposes of applying such taxes for such prior period with respect to the taxpayer, the
			 individual shall be deemed not to be an employee.(7)Substantially similar positionFor purposes of subsection (b) and this subsection, the determination as to whether an individual
			 holds a position substantially similar to a position held by another
			 individual shall include consideration of the relationship between the
			 taxpayer and such individuals.
							(8)Treatment of test room supervisors and proctors who assist in the administration of college
			 entrance and placement exams
								(A)In generalIn the case of an individual described in subparagraph (B) who is providing services as a test
			 proctor or room supervisor by assisting in the administration of college
			 entrance or placement examinations, subsection (b) shall be applied to
			 such services performed after December 31, 2006 (and remuneration paid for
			 such services), without regard to paragraph (3) thereof.
								(B)ApplicabilityAn individual is described in this subparagraph if the individual—
									(i)is providing the services described in subsection (b) to an organization described in section
			 501(c) and exempt from tax under section 501(a), and
									(ii)is not otherwise treated as an employee of such organization for purposes of this subtitle.
									(9)Treatment of securities broker dealersIn determining for purposes of this title whether a registered representative of a securities
			 broker-dealer is an employee (as defined in section 3121(d)), no weight
			 shall be given to instructions from the service recipient which are
			 imposed only in compliance with investor protection standards imposed by
			 the Federal Government, any State government, or a governing body pursuant
			 to a delegation by a Federal or State agency.
							(e)Statements to independent contractors
							(1)In generalEach person who contracts for the services of an independent contractor on a regular and ongoing
			 basis, within the scope of such person’s trade or business, shall provide
			 a written statement to such independent contractor notifying such
			 independent contractor of the Federal tax obligations of an independent
			 contractor, the labor and employment law protections that do not apply to
			 independent contractors, and the right of such independent contractor to
			 seek a status determination from the Internal Revenue Service.
							(2)Independent contractorFor purposes of this subsection, the term independent contractor means any individual who is not treated as an employee by the person receiving the services
			 referred to in paragraph (1).
							(3)Timing of statementExcept as otherwise provided by the Secretary, the statement required under paragraph (1) shall be
			 provided within a reasonable period of entering into the contract referred
			 to in paragraph (1).
							(4)Development of model statementThe Secretary shall develop model materials for providing the statement required under paragraph
			 (1)..
			(b)Reduced penalty not applicable in cases of noncompliance with guidance without reasonable basisSubsection (c) of section 3509 of such Code is amended—
				(1)by striking if such liability and inserting
					if—(1)such liability, and
				(2)by striking the period at the end and inserting
					, or(2)such liability relates to an individual who is treated as an employee under regulations or other
			 guidance issued by the Secretary under section 3511(a) and the taxpayer
			 lacks a reasonable basis for treating the individual as other than an
			 employee.
						In the case of a taxpayer which has received a final written determination from the Internal
			 Revenue Service holding that the individual referred to in paragraph (2)
			 (or another individual who holds a position with the taxpayer
			 substantially similar to the position held by such individual) is an
			 employee, such taxpayer shall be treated for purposes of paragraph (2) as
			 lacking a reasonable basis for treating such individual as other than an
			 employee with respect to periods beginning on and after the first day of
			 the first calendar quarter beginning more than 180 days after the date of
			 such written determination unless the taxpayer establishes by clear and
			 convincing evidence that the taxpayer has a reasonable basis for such
			 treatment..
				(c)Conforming amendments
				(1)Paragraph (2) of section 6724(d) of such Code is amended by striking or at the end of subparagraph (GG), by striking the period at the end of subparagraph (HH) and
			 inserting , or, and by inserting after subparagraph (HH) the following new subparagraph:
					
						(II)section 3511(e) (relating to statements to independent contractors)..
				(2)Paragraph (2) of section 7436(a) of such Code is amended by striking subsection (a) of section 530 of the Revenue Act of 1978 and inserting section 3511(b).
				(3)The table of sections for chapter 25 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 3511. Authority to issue guidance clarifying employment status..
				(d)Termination of section 530 of the Revenue Act of 1978The Revenue Act of 1978 is amended by striking section 530.
			(e)Reports on worker misclassificationBeginning with the first fiscal year beginning after the date the first regulation or other
			 guidance is issued for public comment under section 3511(a) of the
			 Internal Revenue Code of 1986 (as added by this section):
				(1)A report each fiscal year on worker classification which shall include the total number of
			 examinations of employers initiated because of suspected worker
			 classification issues, the total number of examinations that included
			 determinations on worker classification issues, the amount of additional
			 tax liabilities associated with worker classification enforcement actions,
			 the number of workers reclassified as a result of these actions, the
			 number of requests for Determination of Worker Status (Form SS–8), and
			 technical guidance on how to understand the data provided in the report.
				(2)A report each fiscal year in which new statistically valid data is compiled and interpreted on
			 worker classification, prepared on the basis of information gathered
			 during an Employment Tax Study conducted by the National Research Program
			 (NRP) of the Internal Revenue Service. Such report shall provide
			 statistical estimates of the number of employers misclassifying workers,
			 the number of workers misclassified, the industries involved, data
			 interpretations and conclusions, and a description of the impact of
			 improper worker classification on the employment tax gap.
				(f)Effective dates
				(1)Delayed effective date of regulations and guidanceExcept as provided in paragraph (2), any regulation or other guidance issued under section 3511(a)
			 of the Internal Revenue Code of 1986, as added by this section, shall not
			 apply to services rendered before the date which is 1 year after the date
			 of the enactment of this Act.
				(2)Treatment of securities broker dealersParagraph (9) of section 3511(d) of the Internal Revenue Code of 1986, as added by this section,
			 shall apply to services performed after December 31, 1997.
				(3)Authority to issue regulations and guidance immediatelySo much of the amendment made by subsection (d) as relates to subsection (b) of section 530 of the
			 Revenue Act of 1978 shall take effect on the date of the enactment of this
			 Act.
				(4)Delayed termination of remainder of Section 530 of the Revenue Act of 1978Except as provided in paragraph (3), the amendments made by subsections (c)(1) and (d) shall apply
			 to services rendered on or after the date which is 1 year after the date
			 of the enactment of this Act.
				
